 

Exhibit 10.1

 

FOURTH AMENDMENT TO THE

INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN

 

This FOURTH AMENDMENT TO THE INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN (this
“Amendment”), dated as of October 24, 2018, is made and entered into by
InspireMD, Inc., a Delaware corporation (the “Company”). Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the InspireMD, Inc. 2013
Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Company’s Board of Directors
(the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Company previously reserved a total of nine million seven hundred
thousand (9,700,000) shares of common stock of the Company, par value $0.0001
(“Common Stock”), to be delivered pursuant to awards under the Plan;

 

WHEREAS, on October 1, 2015, the Company effected a one-for-ten reverse stock
split such that, after giving effect to the reverse stock split, there were nine
hundred seventy thousand (970,000) shares of Common Stock reserved for issuance
under the Plan;

 

WHEREAS, on April 18, 2016, the Board, and, on May 24, 2016, at the Company’s
2016 annual meeting of stockholders, the stockholders, approved an amendment to
the Plan to increase the number of shares of Common Stock available for issuance
pursuant to awards under the Plan by ten million (10,000,000) shares, to a total
of ten million nine hundred seventy thousand (10,970,000) shares of Common
Stock;

 

WHEREAS, on August 4, 2016, the Board, and on September 28, 2016, at the
Company’s special meeting of stockholders, the stockholders, approved an
amendment to the Plan to increase the number of shares of Common Stock available
for issuance under the Plan by six million three hundred thousand (6,300,000)
shares, to a total of seventeen million two hundred seventy thousand
(17,270,000) shares of Common Stock;

 

WHEREAS, on October 7, 2016, the Company effected a 1-for-25 reverse stock split
such that, after giving effect to the reverse stock split, there were six
hundred ninety thousand eight hundred (690,800) shares of Common Stock reserved
for issuance pursuant to awards under the Plan;

 

WHEREAS, on February 7, 2018, the Company effected a 1-for-35 reverse stock
split such that, after giving effect to the reverse stock split, there were
nineteen thousand seven hundred thirty-seven (19,737) shares of Common Stock
reserved for issuance pursuant to awards under the Plan;

 

WHEREAS, the Board desires to amend the Plan to (i) increase the number of
shares of Common Stock that may be delivered pursuant to awards under the Plan
by an additional eight million nine hundred thousand (8,900,000) shares, for an
aggregate maximum total of eight million nine hundred nineteen thousand seven
hundred thirty-seven (8,919,737) shares of Common Stock available for issuance
under the Plan and (ii) remove the cap on the number of shares of Common Stock
with respect to which Stock Options or SARs may be granted to an Executive
Officer during any calendar year ; and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for approval.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan and subject to
stockholder approval, the Plan is hereby amended, effective as of the date
hereof, as follows:

 

1. Section 5.1 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5.1:

 



A-1

 

 

5.1 Number Available for Awards. Subject to adjustment as provided in Articles
11 and 12, the maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted under the Plan is eight million nine hundred nineteen
thousand seven hundred thirty-seven (8,919,737) shares, of which one hundred
percent (100%) may be delivered pursuant to Incentive Stock Options. Shares to
be issued may be made available from authorized but unissued Common Stock,
Common Stock held by the Company in its treasury, or Common Stock purchased by
the Company on the open market or otherwise. During the term of this Plan, the
Company will at all times reserve and keep available the number of shares of
Common Stock that shall be sufficient to satisfy the requirements of this Plan.

 

2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

A-2

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  INSPIREMD, INC.         By:     Name:  Craig Shore   Title: Chief Financial
Officer, Chief Administrative Officer, Treasurer and Secretary



 

A-3

 

 

